Title: April [1766]
From: Washington, George
To: 




1st. Sowed Hemp at Muddy hole to the Road—at the Mill to the 3d. Stake—and finished the Orchard at Doeg Run.
Wind at up No. Et. & very cloudy the whole day. At one O’clock it sat in to Raining which at 6 turnd to Snow.


   
   The April entries in this diary are missing from the diary at DLC. The entries of 1–8 April are taken from a facsimile in the Toner collection at DLC and those of 9–13 April from a transcript in the same collection.



 


2. Day warm & fine. Wind Northwardly in the Morning—Southwardly afterwards. Ground too wet to prepare for or Sow in Hemp.
 


3. Sowed Hemp at Muddy hole to the first Stake (beging. at the and next the woods)—at the Mill to The 4th. stake—and at Doeg Run (by the Lane) to 1st. stake beginng. at the great Mulberry.
Clear & pleasant—but not warm—the Wind being Northwardly in the forenoon—calm in the Evening.
 


4. Sowed Hemp at Muddy hole to the 2d. stake, at the Mill to the 5th. & at Doeg Run to the 2.
Hazy—Wind Southwardly & Rain. At 6 in the afternoon began to Rain. Ground full Wet for sowing, or Working before.
  



5. Constant Rain all Night, and till 10 O’clock this day (Wind hard at No. Et.) & cloudy afterwards. At 6 in the Evening sat into close Raining again. No Hemp sowd to day.
 


6. Wind at No. Et. & raining all day—Sunday.
 


7. Raining till 10 Oclock—very cloudy afterwards till Night when it began to Rain again. Wind at No. East. Ground exceeding wet.
 


8. Cloudy the first part of the day—wind westwardly. Ground very wet.
 


9. Clear, wind hard at Northwest. Sowed Hemp at the mill to the 6th. stake. None sowed elsewhere—ground too wet.
 


10. Fine clear day till late in the afternoon when it cleared. Being little wind Sowed Hemp at the mill in the 7th. stake at Muddy hole to the 3d stake. At dog Run none sowed.
 


11. Cloudy, with light showers all day, wind briskly from the Southard. Sowed Hemp at the Mill to the 8th. stake—at Muddy hole to the 4th. & at Dog Run to the third.
Sowed a little Flax by the Peach orchd. Ground very wet.
 


12. Sowed Hemp at the Mill—none elsewhere ground being wet. Clear wind Northwardly.
 


13. Sunday—clear & warm—wind South.


   
   On this day GW set out for the lower Tidewater, stopping at Fredericksburg to pick up Fielding Lewis. After stopping at Eltham, they crossed the James River and visited the Dismal Swamp. They then returned to spend a week at Eltham and in Williamsburg, where GW settled some accounts, including the purchase of two indentured servants. GW was back at Mount vernon by 10 May.



